                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

KENDRICK R. MARTIN,                    )
                                       )
         Plaintiff,                    )
                                       )
    v.                                 )                    CV 117-127
                                       )
ANTONIO ROSS, Sergeant over CERT,      )
                                       )
         Defendant.                    )
                                  _________

                                          ORDER
                                          _________

       Before the Court is Plaintiff’s motion, wherein he requests, for a third time, the Court to

order Defendant resubmit to Plaintiff all documents in this case. (Doc. no. 92.) As explained

in the Court’s June 28, 2019 and September 13, 2019 Orders, Plaintiff is not entitled to free

copies of legal documents. (Doc. nos. 81, 91); Wanninger v. Davenport, 697 F.2d 992, 994

(11th Cir. 1983) (“A prisoner’s right of access to the court does not include the right of free

unlimited access to a photocopying machine . . . .”); see also Jackson v. Florida Dep’t of Fin.

Servs., 479 F. App’x 289, 292-93 (11th Cir. 2012) (“This Court has never held that a

prisoner’s right of access to the courts entitles a prisoner-plaintiff, even one proceeding in

forma pauperis, to free copies of court documents, including his own pleadings.”). Thus, the

Court DENIES Plaintiff’s motion.

       SO ORDERED this 27th day of September, 2019, at Augusta, Georgia.
